DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Response to Amendment
- Claims 1-19 are pending.
- Claims 1-4, 7-10, 13-16 and 19 have been amended.
- Claims 1-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “reporting granularity comprises a first reporting granularity and a second reporting granularity, the first reporting granularity is greater than the second reporting granularity, a quantity of bits for reporting the RSRP corresponding to the first reporting granularity is less than a quantity of bits for reporting the RSRP corresponding to the second reporting granularity, the reporting mode comprises a non-differential reporting mode and a differential 
Kim et al. (Pub. No. US 2015/0036612 Al)-The UE may report not only indexes of M CSI-RSs indicating the best RSRP result from among N CSI-RS contained in the CoMP management set, but also the RSRP estimation result of the corresponding CSI -RS (See ¶0148).
Ng et al. (Pub. No. US 2015/0092768 Al)- all the above CSI-RS resource identification methods, when mapping of a CSI-RS resource identity and PCI is provided, via RRC signaling or via a predetermined mapping table, the UE 116 is configured to just report the PCI and the corresponding measurement results, such as RSRP/RSRQ, when the mapping is one-to-one. Otherwise, the UE 116 is configured to report additional information pertaining to the CSI-RS resource, which also needs to be reported. That is, the UE 116 can report the CSI-RS index, a CSI-RS scrambling id, a virtual id, or a combination thereof.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," reporting granularity comprises a first reporting granularity and a second reporting granularity, the first reporting granularity is greater than the second reporting granularity, a quantity of bits for reporting the RSRP corresponding to the first reporting granularity is less than a quantity of bits for reporting the RSRP corresponding to the second reporting granularity, the reporting mode comprises a non-differential reporting mode and a differential reporting mode, and wherein a quantity of bits for reporting the RSRP corresponding to the reference signal index by the UE in the non-differential reporting mode is greater than or equal to a quantity of bits for reporting the RSRP corresponding to the reference signal index by the UE in the differential reporting mode (Claims 1, 7 and 13 )” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.